*202OPINION.
Gkeen:
Section 240(b) of the Revenue Act of 1918 reads as follows:
For the purpose of tills section two or more domestic corporations shall be deemed to be affiliated (1) if one corporation owns directly or controls through closely affiliated interests or by a nominee or nominees substantially all the stock of the other or others, or (2) if substantially all the stock of two or more corporations is owned or controlled by the same interests.
That substantially all of the stock of the North McAlester Coal Co. and of the Craig Coal & Mining Co. was owned within a limited group of stockholders is beyond question. At the beginning of the taxable year, 464 out of 500 shares, or 92.8 per cent, of the stock in the North McAlester Coal Co. was owned by the same group of stockholders who owned 517 out of 550 shares, or 94 per cent, of the stock in the Craig Coal & Mining Co. During the year there were some changes in ownership, but such transfers were practically all made by owners of the stock at the beginning of the year to those who owned stock at the close of the year and the percentages of stock ownership were not materially changed. At the close of 1919 the stockholders owning all of the stock in the North McAlester Coal Co. owned 517 shares, or 94 per cent, of the stock in the Craig Coal & Mining Co. These being the facts, there is only one question to be determined, and that is, whether or not the proportions in- which the stock of the two corporations was held varied to such an extent that it can not be said that “ substantially all the stock ” was “ owned or controlled by the same interests.” We think not. The operation and management clearly indicate that the control; as well as the *203ownership, of the two corporations was in the same interests. The two companies occupied the same offices. Their offices were identical, and the employees of the North McAlester Coal Co. performed the services for the Craig Coal & Mining Co. The expenses for salaries and such like were not allocated but were arbitrarily divided. Such funds as the Craig Coal & Mining Co. had were handled through the other corporation and deficits in operations were made up by the latter. Finally, when the Craig Coal & Mining Co. was sold, the receipts were turned over to the North McAlester Coal Co. in toto and the account of the former corporation was charged off on its books.
From an examination of the stockholdings and of the management and operation of the two companies, it is evident that substantially all of the stock was owned and controlled by the same individuals, and as we said in the Appeal of Midland Refining Co., 2 B. T. A. 292:
It seems to follow, naturally, if a group of individuals owns or controls substantially all of tbe stock of both corporations, and if such ownership or control is by all exercised for one purpose, namely, the joint success of the corporations, that these individuals meet the requirements of the words “ the same interests.”
Judgment will be entered on 15 days' notice, under Rule 50.